Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 2, Domenici is the closest prior art of record regard to the instant invention of claim 2. However, Domenici does not                 teach:“the vial being elongated and extending from an open end to an end wall and defining a media chamber therewithin, the media chamber configured to hold a vaporizing media, a closure disposed at the open end so as to enclose the media chamber, the closure having a resilient portion extending longitudinally from the open end; and the connection structure comprising a blocking structure configured to block rotation of the distal portion relative to the proximal portion so that twisting of the battery relative to the proximal portion will not disengage the proximal portion from the distal portion; and wherein when the proximal portion and the distal portion are releasably connected to one another the resilient portion of the vial engages the distal portion and exerts a longitudinally-directed force thereon”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 2. These limitations, in combination with the remaining limitations of claim 2, are neither taught nor suggested by the prior art of record, therefore claim 2 is allowable.
	Claims 5-7; and 24 are dependent on claim 2 and are therefore allowable. 
With regard to claim 8, Domenici is the closest prior art of record regard to the instant invention of claim 8. However, Domenici does not teach: “the vaporization chamber and heating element being at least partially disposed within the vial receiver so that the vaporization chamber extends through the vial open end when the vial is supported on the vial receiver”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 8. These limitations, in combination with the remaining limitations of claim 8, are neither taught nor suggested by the prior art of record, therefore claim 8 is allowable.
	Claims 9-14 are dependent on claim 8 and are therefore allowable. 
With regard to claim 15, Domenici is the closest prior art of record regard to the instant invention of claim 15. However, Domenici does not teach: “the vaporization chamber and heating element being at 
	Claims 16-19 are dependent on claim 15 and are therefore allowable. 
With regard to claim 21, Domenici is the closest prior art of record regard to the instant invention of claim 21. However, Domenici does not teach: “wherein the distal portion comprises a vaporization chamber defined by a side wall extending from an open end to and end wall, the end wall being proximal of the open end, a vapor space being distal of the vaporizing chamber open end; the connection structure configured to block rotation of the distal portion relative to the proximal portion so that twisting of the battery relative to the proximal portion will not disengage the proximal portion from the distal portion, the connection structure comprising a bayonet 7Serial No.: 17/152,785 Attorney Docket No.: 1639-009.101 configuration in which a pin is seated in a catch when the proximal portion and distal portion are connected to one another”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 21. These limitations, in combination with the remaining limitations of claim 21, are neither taught nor suggested by the prior art of record, therefore claim 21 is allowable.
	Claims 22-23 are dependent on claim 21 and are therefore allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831